DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 7 Feb 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 Jul 2022 has been entered.

Amendments Received
Amendments to the claims and were received and entered on 7 Jul 2022.

Election/Restrictions
Claims 3–5 (drawn to aspects of non-elected species within genus BC) and 15 (drawn to aspects to non-elected species within both AC and BC) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Jul 2021.



Status of the Claims
Canceled: 2, 6, 8–14
Withdrawn: 3–5 and 15
Examined herein: 1, 7 and 16–20

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/005811 is acknowledged.
Applicant's claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/722416 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 30 May 2014.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Withdrawn Objection
The objection to the title is hereby withdrawn in view of Applicant's amendments.

Withdrawn Rejections
All rejection of claim 14 are hereby withdrawn; its cancelation moots the rejections.
The rejection of claims 1, 7 and 16–20 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7 and 16–20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "determining a sequence read count representation of a genome segment".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "generating … a count A for the segment"; "generating … a count B for the genome or subset of the genome"; and "determining … the sequence read count representation for the segment as a ratio of the count of A to the count of B"; "determining a statistics of and/or using the sequence read count representation for the genome segment"; "counting a total number of the sequences …"; "counting a fraction of the total number of the sequences …"; "counting the total number of sequence reads" using various filtering or weighting criteria; "a count of reads that match polynucleotides in a listing …".
Steps of evaluating, analyzing or organizing information recited in the claims include "comparing the sequence reads to polynucleotides within a sub-listing of reads …"; "identif[ying] sequence reads matching the polynucleotides"; "output[ting] a binary result as to whether each of the sequence reads belongs to the genome or not"; "counting the first set of nucleic acid sequence reads …"; "generating a count of nucleic acid sequence reads for a genome segment, which sequence reads are reads of nucleic acid from a test sample from a subject having the genome" and "generating a count of nucleic acid sequence reads for the genome or a subset of the genome".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "sequencing, by a massively parallel sequencer, nucleic acid from a test sample from a subject using a nucleic acid sequencing process", and using a "computing device" to perform the abstract idea, including "obtaining raw files for the sequence reads from the massively parallel sequencer" and "converting the raw files to one or more computer readable files".
The nucleic acid sequencing step is insignificant extrasolution activity.  Factors that indicate that claim elements are insignificant extrasolution activity include whether the limitation is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  Massively parallel sequencing was well known and widespread at the time of invention.  Adding this step imposes no limits on how the abstract idea is performed, nor does the performance of the abstract idea affect the operation of the nucleotide sequencing.  And the sequencing itself is simply necessary data gathering for the operation of the abstract idea.  Hence, by all relevant factors, the sequencing step constitutes insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
The claims do not describe any specific computational steps by which the computing device performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the generic step of sequencing a nucleic acid constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
As also explained above, the use of a computing device to perform the abstract idea amounts to nothing more than a mere instruction to apply the abstract idea using a computer, which also is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. nucleotide sequencing, including computerized analysis of sequencing data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 7 Jul 2022, Applicant argues that "the judicial exceptions are used in conjunction with the particular additional elements of the generating a count A, the generating a count B, and performing a diagnostic test as an integral part of the claimed method" (p. 8).
None of these elements is an "additional element".  They are all part of the abstract idea.  As explained above, generating counts A and B are themselves mathematical operations: counting items of information in a dataset.  "Performing a diagnostic test" may, in some instances, include non-abstract elements.  But the claim states that "performing the diagnostic test comprises determining a statistic of … the genome segment".  "Determining a statistic … of the genome segment" is also a mathematical operation.
Applicant further asserts that "the present application thus describes the claimed method as an improvement in the technical field of non-invasive prenatal testing" (p. 9).
This argument is inconsistent with the invention as claimed.  While the claimed invention may find use in this field, nothing in the claim explicitly or implicitly limits its use to "non-invasive prenatal testing".  The claim is directed to a method of analyzing sequencing data. At best, it could be an improved method for analyzing sequencing data. The claimed invention cannot be an improvement to sequencing technology because it does not change how sequencing technology operates, or describe any improved device for performing sequencing.
The arguments are therefore unpersuasive, so the rejection is maintained.



Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 16–20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Rava, et al. (US 2013/0029852; ref. 114 on IDS of 31 Aug 2018); or, in the alternative, under 35 U.S.C. 103 as obvious over Rava and Blume, et al. (WO 2013/062856; ref. 181 on IDS of 31 Aug 2018).
This rejection is maintained from the previous Office action.  The rationale has been revised to address the claims as amended.
With respect to claim 1, Rava teaches a computer-implemented (0619–0623) method, including:
(a)	"the methods and apparatus described herein may employ next generation sequencing technology (NGS), which is massively parallel sequencing" (0199)
(b)	counting the number of sequence tags (i.e. "sequence reads") that align to a sequence of interest (0148; 0149); the count can be generated using a "set membership tester" (0156), which "simply tells whether or not a read is a member of a particular reference sequence" (0156)
(c)	counting the number of sequence tags that align to a normalizing sequence (0148); the normalizing value can be total number of reads, or the number of reads that are present in specific chromosome (0760–0761); i.e. "a count of reads that match polynucleotides in a listing" (see specification, p. 161, ll. 4–10); the data analysis pipeline includes transferring and converting raw files from the sequencing system (0719; 0756)
(d)	calculating a "sequence dose [which] is the ratio of the number of sequence tags identified for a sequence of interest to the number of sequence tags identified for the normalizing sequence" (0148); sequence dose can be used to identify copy number variations (0248–0249)
(e)	"the invention provides a computer program product for generating an output indicating the presence or absence of an aneuploidy" (0622)
(f)	performing a statistical test to determine the significance of the determination of aneuploidy presence or absence (0213)
Rava teaches that when counting the number of sequence tags that align to a sequence, "in some cases, alignment simply tells whether or not a read is a member of a particular reference sequence (i.e., whether the read is present or absent in the reference sequence). … A tool that provides this information may be called a set membership tester" (0156).  This appears to satisfy the limitation that "the count B is a count of sequence reads that is determined by a process that does not include the alignment of the sequence reads with matching sequences in a reference genome", because this alignment procedure does not use or generate any information about the position of the read within the genome.  Under this interpretation of "alignment", Rava anticipates the claimed invention.
Alternatively, Blume teaches a "set membership tester" based on a Bloom filter.  Blume teaches that "Bloom filters are able to very rapidly test whether a read aligns in [i.e. matches to] a reference sequence or portion of that reference sequence" (p. 12, ll. 34–35).  Even though the Blume uses the term "alignment", a Bloom filter matches a read to a reference genome using a hash function, and does not determine the position or location in the genome at which the read matches (p. 6, l. 32 – p. 7, l. 6).  Hence, it "does not include the alignment of the sequence reads with matching sequences in a reference genome", consistent with the explanation in the specification that "an alignment process often includes or tracks information pertaining to a location of the reference genome at which a sequence read aligns" (p. 6, ll. 32–33).  Blume further teaches that "the alignment methods disclosed herein may be employed in any application for determining variations in the number of copies of any one or more nucleic acid sequence (CNV)" (p. 8, ll. 28–30).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the set membership tester of Blume in the method of Rava to determine whether a read matches a chromosome segment, because Blume teaches that a set membership tester that uses a Bloom filter is much faster than alignment-based membership testers.  Given that Rava teaches that the calculation of sequence dose requires only a determination of whether a read matches a reference sequence, and not any particular procedure for doing so, and given that Blume teaches that the set membership tester is useful as part of a procedure for identifying copy number variations, said practitioner would have readily predicted that the combination would successfully result in a method of calculating a sequence dose from counts of reads matched to a genome, without alignment of those reads to the genome.  The invention is therefore prima facie obvious.
With respect to claim 7, Rava teaches that the reads can subsequently be aligned to a reference genome (0156).
With respect to claims 16 and 17, Rava teaches that the sample can be maternal plasma, and the method used to identify a fetal chromosome aneuploidy (0265; 0273; 0385–0400).
With respect to claims 18 and 19, Rava teaches that the sample can be from a patient known to have cancer or suspected of having cancer, and the method used to identify genomic abnormalities associated with cancer (0403–0416).
With respect to claim 20, Rava teaches that the sample can be circulating cell-free DNA (0268).
The claimed invention is therefore either anticipated by Rava, or obvious in view of the combination of Rava and Blume.



Response to Arguments - Rejections Under 35 USC §§ 102 and 103
In the reply filed 7 Jul 2022, Applicant asserts that "the feature 'that [count B] is determined by a process that does not include aligning the sequence reads to a reference genome' confers technical advantages and a nonobvious step of the claimed method over that of Rava and Blume, alone or in combination" (p. 11).
This argument is completely without merit.  Though the examiner acknowledges Applicant's discussion of aspects of the claimed invention (pp. 10–11), this discussion does not make even the slightest effort to compare the claimed limitations to the teachings of Rava and Blume.  Applicant does not make even the slightest attempt to explain their perceived distinction between the claimed "process that does not include aligning the sequence reads to a reference genome" and the "set membership tester" of Rava or the Bloom filter of Blume.  Applicant does not provide an iota of explanation or evidence to support the allegations of "technical advantages and a nonobvious step" of their invention over the teachings of Rava and Blume.
Applicant further asserts that "the cited prior art does not teach or suggest the claimed feature that count A is generated …" (p. 12).
As explained above, Rava alone, or Rava in combination with Blume, teaches these limitations.
The argument is therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631